It was charged by indictment that appellant while intoxicated drove a motor vehicle upon a public highway. Appellant waived a jury and under the formalities required by statute (Art. 10a and 11, Vernon's Tex. C. C. P., Vol. 1) entered his plea of guilty before the court.
The record is before this court without bills of exception or statement of facts. However, our attention is directed to the judgment and sentence which present an anomalous situation.
The court found appellant guilty as charged and decreed that he be punished by confinement in the penitentiary for a "term of not less than one month nor more than one year." When he pronounced sentence the court ordered that appellant be confined in the penitentiary for "one year." It will be readily seen that the judgment and sentence are not in conformity, and we have no data upon which a reformation of the judgment or sentence can be based.
By Art. 802 P. C. one of the punishments permitted for the *Page 188 
"drunk driving" of an automobile upon the highways is confinement in the penitentiary "for not more than two (2) years," no minimum time being specified. If the trial court was attempting in the judgment to give effect to the indeterminate sentence law Art. 775 Cow. C. P. then we observe two things wrong with it. (a) The punishment fixed in the judgment should be as a definite fixed period usually as named in the verdict of the jury, but in the absence of a verdict as fixed by the court. The provisions of the indeterminate sentence law should find expression in the sentence.
If the Court intended to fix appellant's punishment at one year in the penitentiary, there being no minimum penitentiary time fixed by Art. 802 P. C., — the indeterminate sentence
should be for not less than one hour nor more than one year in the penitentiary. See Davis v. State, 125 Tex.Crim. R.,68 S.W.2d 217; Watson v. State, 131 Tex.Crim. R.,  95 S.W.2d 414; Ward v. State, 136 Tex.Crim. R.,125 S.W.2d 290; Martinez v. State, 137 Tex.Crim. R.,128 S.W.2d 398. The sentence in the present case may not be reformed to so read because in conflict with the specific minimum time fixed in the judgment as "thirty days."
There does not occur to us any way by which we may reform the judgment and sentence under the circumstances here present.
The record seems to demand a reversal, and it is so ordered, and the cause is remanded.
                    ON MOTION FOR REHEARING.